Title: From George Washington to Fairlie Christie, 25 May 1795
From: Washington, George
To: Christie, Fairlie


          
            Sir,
            Philadelphia, 25th May 1795
          
          With much sensibility I received your polite letter of the 25th of March from Kingston.
          I thank you, Sir, for the plants which are mentioned in the list which accompanied it. Presuming they arrived at Norfolk with the letter, I have requested a Gentleman of my acquaintan⟨ce⟩ at that place, to forward them to my Garden at Mount Vernon on Potomack River, near Alexandria Virginia; and I feel myself particularly obliged by the offer to supply me with other plants from the Botanical gardens in Jamaica.
          When my situation will allow me to pay more attention than I am ab⟨le⟩ to do at present, to cultivations of this kind which combine utility, ornament and amusement, I shall certainly avai⟨l⟩ myself of the liberty you have authorised me to take, in requesting a small supply of such exotics; as, with a little aid, may be reconciled to the climate of my garden.
          In the meantime, I will cause enquiry to be made for the plants which are required for your garden at Liguanea; agreeably to the list of Mr Wiles. I am—Sir Your Obedt Hble Servt
          
            Go: Washington
          
        